Citation Nr: 0736719	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  02-03 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Joseph J. Polockow, Jr., 
Attorney at Law


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.  The veteran died in April 1998, and the 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which, in pertinent part, denied entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1318.  

The veteran also appealed that part of the October 2000 RO 
decision that denied her claim for service connection for the 
cause of the veteran's death.  The appellant's appeal has 
previously been before the Board on two occasions.  In April 
2004, the Board remanded the appeal in order to provide the 
appellant with notice that complied with the requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA).  
Thereafter, the Board, pursuant to the provision of 
38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, obtained a medical 
opinion from the Veteran's Health Administration (VHA).  

In a September 2006 decision, the Board denied the 
appellant's claim for service connection for the cause of the 
veteran's death on the basis that the veteran's fatal chronic 
obstructive pulmonary disease (COPD) was not related to 
service.  

The Board remanded the claim for entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 in order to issue the 
appellant additional VCAA notice regarding the theory of 
hypothetical entitlement and the establishment of an 
effective date.  The RO was directed to adjudicate in the 
first instance whether the appellant was entitled to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 based on 
a theory of hypothetical entitlement.  In addition, the RO 
was directed to obtain records from the Social Security 
Administration (SSA).  The Board finds that the directives of 
the remand have been completed, and the appellant's claim for 
DIC under the provisions of 38 U.S.C.A. § 1318 is ready for 
adjudication upon the merits.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The record contains evidence that the appellant appealed the 
Board's denial of the claim of entitlement to the cause of 
the veteran's death to the United States Court of Appeals for 
Veterans Claims (Court).  It is apparent that this appeal is 
still pending before the Court. 

As discussed more fully below, the claim remaining before the 
Board, entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318, is determined by finding whether the veteran was in 
receipt of or entitled to receive compensation at the time of 
his death for service-connected disability rated totally 
disabling for a requisite period of time (10 years or more 
under the facts of this case).  See 38 U.S.C.A. § 1318.  The 
veteran was not service connected for any disabilities at the 
time of his death, but the appellant's claim includes a 
theory of hypothetical entitlement to benefits under 
38 U.S.C.A. § 1318.  In essence, this theory directs VA to 
consider if the veteran would have been entitled to a total 
service-connected disability evaluation for the requisite 
period of time if the veteran had filed a claim for said 
benefits.  

If the Court grants the appeal of DIC under 38 U.S.C.A. 
§ 1310, the question of entitlement to benefits under 
38 U.S.C.A. § 1318 would be moot.  That is, the granting of 
service connection for the cause of the veteran's death and 
DIC benefits under 38 U.S.C.A. § 1318 provides the same 
benefit; therefore, no justiciable case or controversy would 
remain.  See 38 U.S.C.A. §§ 7104, 7105, 7107 (West 2002); 
38 C.F.R. §§ 19.4, 20.101, 20.200, 20.204 (2007).  The 
decision that follows is limited to a finding that if the 
veteran filed a claim for disability compensation during his 
lifetime he would not have been entitled to a total 
compensation rating for a continuous period of at least 10 
years immediate preceding death.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the appellant has been provided notice of the 
evidence necessary to substantiate her claim and has been 
notified of what evidence she should provide and what 
evidence VA would obtain; there is no indication that the 
appellant has evidence pertinent to her claim that she has 
not submitted to VA.

2.  The appellant filed her claim for DIC under the 
provisions of 38 U.S.C.A. § 1318 in April 1998.

3.  The veteran died in April 1998; the immediate cause of 
death was cardiopulmonary arrest due to severe end-stage 
COPD.

4.  The veteran was not service connected for any 
disabilities during his lifetime. 

5.  The veteran was first diagnosed as having COPD in April 
1990 and he died less than 10 years later.

6.  The service medical records are negative for any findings 
relating to a disease or injury; the only abnormality noted 
was a scar. 


CONCLUSION OF LAW

The criteria for payment of DIC under the provisions of 38 
U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (1998). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Subsequent to the Board's September 2006 remand, the 
appellant was provided a VCAA notification letter in October 
2006.  This notice fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  The appellant was informed about the information 
and evidence not of record that is necessary to substantiate 
her claim; the information and evidence that VA will seek to 
provide; the information and evidence the claimant is 
expected to provide; and to provide any evidence in her 
possession that pertains to the claim.  In addition, this 
letter provided the appellant notice regarding the evidence 
and information needed to establish an effective date for DIC 
benefits, as outlined in Dingess.  As DIC benefits are not 
based on a disability rating, it was not required that the 
appellant be provided notice regarding this element.

Regarding the specific claim remaining on appeal, the 
appellant was informed that DIC benefits may be paid if the 
veteran was continuously rated totally disabled due to 
service-connected conditions for at least 10 years before 
death.  She was also informed that she may show entitlement 
by showing that the veteran hypothetically would have been 
entitled to a total rating for a service-connected disability 
for the requisite period if the veteran had applied for it 
while he was alive.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter noted above was issued pursuant to a Board remand, and 
therefore, after the RO decision that is the subject of this 
appeal.  The Board is cognizant of recent Federal Circuit 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with adjudication in the first instance of the claim, as 
demonstrated by the May 2007 supplemental statement of the 
case.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the appellant 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The appellant has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the appellant has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

While the appellant does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the appellant contend, that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence of record includes 
service medical records, private medical records, and VA 
medical records.  In the Board's September 2006 remand, the 
Board directed that SSA records be obtained.  Pursuant to the 
Board's remand, the RO attempted to obtain these records, but 
was notified that the records were unavailable.  The RO found 
that further efforts to obtain the "unavailable" records 
would be futile.  The Board concurs in this finding.  See 
38 C.F.R. § 3.159(c)(2).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

Law and Regulations

The appellant filed her claim in April 1998.  During the 
pendency of this appeal, the law and regulations regarding 
DIC under 38 U.S.C.A. § 1318 have undergone multiple changes 
and interpretation by the Court and the Federal Circuit.  In 
addition, certain types of 38 U.S.C.A. § 1318 had been 
stayed.  The last stay, however, has been recently lifted.  
See National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 476 F.3d 872 (Fed. Cir. 2007) 
(NOVA III).

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either schedular or based 
upon unemployability.  38 U.S.C.A. § 1318 (West 2002).

Prior to an amendment in January 2000, 38 C.F.R. § 3.22(a) 
also provided for entitlement to DIC benefits where the 
veteran was not in receipt of but would have been entitled to 
receive compensation at the time of death for a service-
connected disablement.  That language essentially tracks the 
language of the statute, and has been interpreted by the 
Court as providing, in some circumstances, for "hypothetical 
entitlement" where the regulatory requirements are not 
otherwise met. See Green v. Brown, 10 Vet. App. 111 (1997); 
Carpenter v. Gober, 11 Vet. App. 140 (1998).  As noted in the 
Board September 2006 decision, the theory of hypothetical 
entitlement is applicable in this case.  See Rodriquez v. 
Nicholson, 19 Vet. App. 275 (2005).

The current version of 38 C.F.R. § 3.22 defines "entitled to 
receive" as meaning that if the veteran filed a claim for 
disability compensation during his or her lifetime and the 
veteran would have received total disability compensation at 
the time of death for a service-connected disability rated 
totally disabling for the period specified (for a continuous 
period of at least 10 years immediate preceding death in this 
case) but for clear and unmistakable error (CUE) committed by 
VA in a decision on a claim filed during the veteran's 
lifetime.  The provision provides addition meanings of 
"entitled to receive" involving situations in which a 
decision was made on the veteran's claim for benefits during 
his life.  See 38 C.F.R. § 3.22.  The Board notes that the 
veteran applied for benefits less than two months prior to 
his death, but there was no decision made during his lifetime 
on this claim.  

Thus, as the veteran was not service-connected for any 
disabilities during his lifetime and there were no rating 
decisions made during his lifetime that could be alleged to 
have CUE, the appellant's claim for entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318 is limited to analysis 
under the theory of hypothetical entitlement. 

As the appellant's claim is based on hypothetical 
entitlement, the Board finds it appropriate to outline the 
law regarding service connection.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  "In line of duty" means any injury 
incurred or aggravated during a period of active military 
service, unless such injury was the result of the veteran's 
own willful misconduct or, for claims filed after October 31, 
1990, was the result of the veteran's abuse of alcohol or 
drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran was not service connected for any disabilities 
during his lifetime.  In February 1998, two months prior to 
the veteran's death, the veteran filed a claim for service 
connection for COPD.  No rating decision was issued regarding 
this claim prior to the veteran's death.

As discussed above, the appellant filed a claim for DIC under 
the provisions of 38 U.S.C.A. §§ 1310 and 1318.  She 
contended that the veteran's fatal COPD was linked to his 
tobacco use during service.  This claim was denied in the 
Board's September 2006 decision and is currently on appeal 
before the Court of appeals for Veterans Claims.  The 
appellant has not made any specific arguments regarding 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  She has not asserted that any specific 
disabilities, other than COPD, were totally disabling prior 
to the veteran's death.

In a report of medical history completed at the time of the 
veteran's entrance into service in September 1963, the 
veteran indicated that he had been in car accident prior to 
service resulting in head and arm injuries.  Upon 
examination, the only abnormality noted was a two inch scar 
on the forehead.  A September 1969 letter from a physician 
noted that the veteran had been examined following a January 
1961 chest injury, and the veteran showed no residuals or 
complications from that trauma.  The service medical records 
show no injuries, diseases or disabilities and the veteran 
was not found to have any disabilities, other than the 
preexisting scar on the forehead, upon his discharge from 
service examination.  

Post-service treatment records show that the veteran was 
treated for various disorders and ailments, including a 
hiatal hernia, rib fractures and kidney stones.  There is no 
competent evidence that any of these disabilities were 
related to service.  In the veteran's February 1998 claim for 
service connection for COPD, he indicated that he was 
diagnosed with his lung disease in 1993 and had stopped 
working in 1993.  Review of the medical records of file, 
however, indicates that he was diagnosed as having COPD in 
April 1990, which is still approximately 23 years after 
service.  A December 1997 private medical record indicates 
that the veteran had been on "chronic steroids" for COPD 
since 1993.

A certificate of death of record indicates that the veteran 
died in April 1998.  The immediate cause of death was listed 
in the death certificate as cardiopulmonary arrest due to 
severe end-stage COPD due to steroid dependency.

Analysis

An appellant is entitled to DIC benefits under 38 U.S.C.A. § 
1318, even if the cause of the veteran's death is not service 
connected, if, pertinent to the appellant's claim, the 
veteran was rated as totally disabled for a requisite period 
of time.  The appellant died before September 30, 1999.  See 
38 C.F.R. § 3.22(a)(2)(iii).  In addition, the veteran was 
alive for more than 10 years following service (and thus, the 
provisions of 38 C.F.R. § 3.22(a)(2)(ii) would not be 
beneficial to the appellant's claim).  In this case, 
therefore, the evidence must show that the veteran was 
entitled to receive compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death.

The Board has reviewed the claims file to determine whether 
the appellant is entitled to DIC benefits under 38 U.S.C.A. § 
1318 based on a theory of hypothetical entitlement.  The 
appellant has not claimed that the veteran had any 
disabilities attributable to service, other than COPD, and 
the service medical records do not indicate that the veteran 
incurred any disabilities during service.  As explained 
below, even assuming that the veteran's COPD was linked to 
service, the provisions of 38 U.S.C.A. § 1318 are still not 
satisfied.

The evidence indicates that the veteran was diagnosed as 
having COPD in April 1990 and began "chronic steroid" 
treatment in 1993.  Neither the veteran during his lifetime 
nor the appellant has contended that the veteran had the 
symptoms or was diagnosed as having COPD prior to April 1990.  
Further, the evidence indicates that the veteran stopped 
working in 1993.  Assuming arguendo that the veteran's COPD 
was service connected and even assuming that his lung disease 
was totally disabling since the date it was first diagnosed, 
the veteran would have been rated as totally disabled for no 
more than eight years.  The service medical records are 
negative for any findings relating to a disease or injury; 
the only abnormality noted was a scar and there is no 
competent evidence that links any non-pulmonary disorder to 
service.  Under the theory of hypothetical entitlement, the 
Board can find no basis on which to find that the veteran had 
a service-connected disability that warrants a finding that 
it was totally disabling for at least 10 years immediately 
preceding death.

As the veteran was not service connected for any disabilities 
during his life and review of the claims file does not reveal 
that he was entitled to a total disability rating for at 
least 10 years immediately preceding death, the Board finds 
that entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
not warranted.  As the preponderance of the evidence is 
against the appellant's claim for entitlement to DIC under 
38 U.S.C.A. § 1318, the doctrine of reasonable doubt is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant").


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied. 



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


